Case 19-50268-JTD   Doc 5-1   Filed 09/12/19   Page 1 of 3




                      Exhibit A

                PROPOSED ORDER
                 Case 19-50268-JTD            Doc 5-1      Filed 09/12/19       Page 2 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                            Chapter 11
In re:
                                                            Case No. 19-11104 (JTD)
EDGEMARC ENERGY HOLDINGS, LLC,
et al.,1                                                    (Jointly Administered)

                           Debtors.


ETC NORTHEAST PIPELINE, LLC                                 Adv. Pro. No.: 19-50268 (JTD)

         Plaintiff and Counterclaim Defendant,

                     vs.

EM ENERGY PENNSYLVANIA, LLC,

         Defendant and Counterclaim Plaintiff.


                       ORDER GRANTING MOTION OF THE
                      OFFICIAL COMMITTEE OF UNSECURED
               CREDITORS TO INTERVENE IN ADVERSARY PROCEEDING

         Upon the motion (the “Motion”) of the Official Committee of Unsecured Creditors (the

“Committee”) to intervene in the above-captioned adversary proceeding (the “Adversary

Proceeding”) pursuant to Section 1109(b) of title 11 of the United States Code, Rule 24 of the

Federal Rules of Civil Procedure and Rule 7024 of the Federal Rules of Bankruptcy Procedure;

and the Court having reviewed the Motion; and the Court finding that it has jurisdiction over this



1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy
         Employer, LLC (8026), EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy
         West Virginia, LLC (3771), EM Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268),
         and EM Energy Midstream Pennsylvania, LLC (3963). The Debtors’ corporate headquarters and mailing
         address is 1800 Main Street, Suite 220, Canonsburg, PA 15317.
              Case 19-50268-JTD         Doc 5-1     Filed 09/12/19     Page 3 of 3



matter pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief

requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and appropriate notice of the

Motion having been provided; and good cause appearing therefor; it is

       ORDERED, that the Motion is granted; and it is further

       ORDERED, that the Committee be granted the right to intervene in this Adversary

Proceeding and shall be deemed to so intervene; and it is further

       ORDERED, that this Court shall retain jurisdiction over all matters arising from or

related to the implementation, interpretation, and/or enforcement of this Order.


Dated: September        , 2019
       Wilmington, Delaware


                                                     Honorable John T. Dorsey
                                                     United States Bankruptcy Judge




                                                2
